10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

[

 

if__ FILED

.——— ENTERED

RECEIVED
__. SERVED ON

 

 

COUNSELIPARTIES OF RECORD

 

UNITED STATES DISTRICT GOURT
SEP 2 7 2039

 

 

 

 

 

DISTRICT OF NEVADA
CLERK US DISTRICT COURT
DISTRICT OF NEVADA

THOMAS SJOBERG, ) ee ace DER

)

Plaintiff, ) CASE NO. 3:17-cv-00263-MMD-WGC

)
vs. ) ORDER SCHEDULING

) SETTLEMENT CONFERENCE
HAWLEY, et al., )

)

Defendant. )
)

 

Pursuant to District Judge Miranda Du’s order (ECF No.50) referring this matter to a
settlement conference, a settlement conference is hereby scheduled to commence on FRIDAY,
NOVEMBER 22, 2019 at 10:00 A.M., before the undersigned Magistrate Judge, Courtroom
Number Two, Bruce R. Thompson U.S. Courthouse and Federal Building, 400 South Virginia
Street, Reno, Nevada.

Subsequent to Plaintiffs attendance at a “global” settlement conference presided over by
Magistrate Judge Cooke (ret) earlier this year, the U.S. District Court installed upgraded sound
systems in the courtrooms of the Bruce R. Thompson courthouse. The enhanced sound system
includes headphones with the capability to adjust the volume on the device. Plaintiff is
directed to advise the court with a notice to th court whether he believes it is likely that he
will be able to communicate satisfactorily with the utilization of sound-amplification
headphones.

Ml

it

ORDER SCHEDULING SETTLEMENT CONFERENCE - 1

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

I. ATTENDANCE OF TRIAL COUNSEL AND CLIENT/CLIENT
REPRESENTATIVES

All counsel of record who will be participating in the trial of this case, all parties
appearing pro se, if any, and all individual parties must be present.

Unless excused by order of the court, clients or client representatives with complete
authority to negotiate and consummate a settlement shall be in attendance at the settlement
conference. This requires the presence of the client or if a corporate, governmental, or other
organizational entity, an authorized representativg of the client.

For a Defendant, such representative must have final settlement authority to commit the

organization to pay, in the representative’s own(discretion, a settlement amount, up to the

 

Plaintiff’s prayer, or up to the Plaintiffs last demand, whichever is lower. For a Plaintiff, such
representative must have final authority, in the representative’s own discretion, to authorize
dismissal of the case with prejudice, or to accept a settlement amount down to the Defendant’s
last offer. If board approval is required to authorize settlement, the attendance of at least one
sitting member of the board (preferably the chairperson) is absolutely required.

Any insurance company that is a party or may be contractually required to defend or to
pay damages, if any, assessed within its policy limits in this case must have a fully authorized
settlement representative present. Such representative must have final settlement authority to
commit the company to pay, in the representative’s own discretion, an amount within the
policy limits, or up to the Plaintiffs last demand, whichever is lower.

The purpose of the requirement of personal attendance is to have a representative
present who has both the authority to exercise his or her own discretion, and the realistic

freedom to exercise such discretion without the negative consequences, in order to settle the

ORDER SCHEDULING SETTLEMENT CONFERENCE - 2

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

case during the settlement conference without consulting someone else who is not present.
In the event counsel for any party is aware of any'circumstance which might cast doubt on a
client’s compliance with this paragraph, he/she shall immediately discuss the circumstance with
opposing counsel to resolve it well before the settlement conference, and, if such discussion does
not resolve it, request a telephone conference with the court and counsel.

Counsel appearing for the settlement conten without their client representatives or
insurance company representatives, unless authorized as described above, may cause the
settlement conference to be canceled or rescheduled. If this occurs, the non-complying party,
attorney or insurer may be assessed the costs and expenses, including attorneys’ fees, incurred by
other parties and the court as a result of such cancellation, as well as any additional sanctions
deemed appropriate by the court. Counsel are responsible for timely advising any involved non-
party insurance company of the requirements of this order.

Il. PURPOSE OF SETTLEMENT CONFERENCE

Obviously, the conference is intended to facilitate settlement of this case. It will be
conducted in such a manner as not to prejudice arly party in the event settlement is not reached.
To that end, all matters communicated to the undersigned in confidence will be kept confidential,
and will not be disclosed to any other party, or to ithe trial judge. The undersigned, of course,
will not serve as the trial judge in this case.

At the settlement conference the parties, by counsel, may be requested to present a brief
(5-10 minute) non-confrontational presentation outlining the factual and legal highlights of their
case. [If the parties believe the initial joint session will be counter productive, please state so in
your respective settlement briefs along with your rationale for same.] Thereafter, separate,
confidential caucuses will be held with each party and/or the party’s representative(s).

ORDER SCHEDULING SETTLEMENT CONFERENCE - 3

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

il, PRE CONFERENCE NEGOTIATIONS

Settlement conferences are often unprodutive unless the parties have exchanged
settlement proposals before the conference and the parties, and their counsel have made a serious
effort to settle the case on their own. Therefore, before arriving at the settlement conference,
the parties are to negotiate and make a good faith effort to settle the case without the
involvement of the Court. Specific proposals and counter proposals shall be made.
Plaintiff(s) shall make an offer to defendant(s) ten (10) days prior to the settlement conference.
Defendant(s) shall make a counter offer to plaintiff(s) five (5) days prior to the settlement

conference. The parties shall provide copies of the parties’ offer and counteroffer to the court

via email to heidi_jordan@nvd.uscourts.gov. Ifthe parties wish to be excused from this

 

procedure, they must obtain leave of court prior to the compliance deadline. If the parties fail
to present specific proposals and counter proposals prior to the settlement conference,
sanctions may be imposed by the court if appropriate. If settlement is not achieved before
the settlement conference, the parties shall be prepared to engage in further negotiation at the
conference.
IV. SETTLEMENT CONFERENCE STATEMENT
In preparation for the settlement conferen e, the attorneys for each party shall submit a
confidential settlement conference statement for the court's in camera review. The settlement
conference statement shall contain the following:
1. A brief statement of the nature of the action.
2. A concise summary of the evidence that supports your theory of the case, including
information which documents your damages claims. You may attach to your statement
those documents or exhibits which are especially relevant to key factual or legal issues,

ORDER SCHEDULING SETTLEMENT CONFERENCE - 4

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

|
including selected pages from deposition transcripts or responses to other discovery
requests. Exhibits are to be tabbed and an exhibit index shall be included.

3. An analysis of the key issues involved in the litigation.

4. A discussion of the strongest points in yout case, both legal and factual, and a frank
discussion of the weakest points as well. The court expects you to present a candid
evaluation of the merits of your case.

5. A further discussion of the strongest and weakest points in your opponents’ case, but only,
inf they are more than simply the converse of the weakest and strongest points in your
case.

6. Whether there is an ancillary litigation pending, or planned, which affects this case.
Additionally, if there are any liens, the parties should advise the court of the nature of an
such liens and explain whether the attendance of any representative of a lien holder
would be essential or perhaps beneficial to a successful resolution of this case. Ifa party
believes the attendance of a lien holder’s representative is necessary, the party shall
separately contact and advise the undersigned’s Judicial Assistant, Heidi Jordan,
at (775) 686-5858.

7. An estimate of the cost (including attorneys fees and costs) of taking this case through
trial.

8. A history of settlement discussions, if any, which details the demands and offers which
have been made, and the reasons they have been rejected.

9. The settlement proposal that you believe would be fair.

10. The settlement proposal that you would honestly be willing to make in order to conclude
this matter and stop the expense of litigation.

ORDER SCHEDULING SETTLEMENT CONFERENCE - 5

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

The settlement conference statements shall be received in my chambers, 400 S. Virginia
Street, Suite 405, not later than FRIDAY, NOVEMBER 15, by 4:00 P.M. DO NOT DELIVER
OR MAIL THEM TO THE CLERK'S OFFICE; DO NOT SERVE A COPY ON OPPOSING
COUNSEL.

The settlement conference statement should be delivered to my chambers in an envelope
clearly marked “Confidential Contains Settlement Brief.”

The purpose of the settlement conference statement is to assist the court in preparing for
and conducting the settlement conference. In order to facilitate a meaningful conference, your

utmost candor in responding to all of the above listed questions is required. The settlement

 

conference statements will not be seen by the trial judge. The confidentiality of each statement
will be strictly maintained in my chambers. Following the conference, the settlement conference
statements will be destroyed.

Vv. BINDING SETTLEMENT

If a settlement is achieved, the essential terms of the settlement will be placed on the
record in either a sealed or unsealed format. The court will retain jurisdiction of the case to
implement the settlement agreement and to resolve any dispute, discrepancy or content of the
terms of settlement. However, unless otherwise specifically ordered, the court’s jurisdiction over
this matter will terminate upon the entry of an order of dismissal.

Dated this 27th day of September 2019.

Wit 2%, Cally

U.S. Magistrate Judge, William G. Cobb

 

ORDER SCHEDULING SETTLEMENT CONFERENCE - 6

 
